DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gokhale on 8/3/2021.
The application has been amended as follows: 
Replace claim 2 with the following claim:
Claim 2. A terminal used as a first terminal that selects a relay apparatus used for communication between the first terminal and a second terminal in a plurality of terminals in a system including the plurality of terminals that communicate with each other and a plurality of relay apparatuses, comprising:
processing circuitry configured to
acquire addresses of the plurality of relay apparatuses;
measure a delay time between the first terminal and each relay apparatus of the plurality of relay apparatuses using the addresses acquired by the processing circuitry;
select a first relay apparatus for which the delay time is the smallest from the plurality of relay apparatuses based on the delay time measured by the processing circuitry;
notify the second terminal of a relay address of the first terminal in the first relay apparatus; 

perform communication with the second terminal via the first relay apparatus and the second relay apparatus using the relay address of the first terminal as a transmission source address and using the relay address of the second terminal as a transmission destination address.

Replace claim 5 with the following claim.
Claim 5.  A communication method executed by a terminal used as a first terminal that selects a relay apparatus used for communication between the first terminal and the second terminal in a plurality of terminals in a system including the plurality of terminals that communicate with each other and a plurality of relay apparatuses, comprising:
acquiring addresses of the plurality of relay apparatuses;
measuring a delay time between the first terminal and each relay apparatus of the plurality of relay apparatuses using the acquired addresses;
selecting a first relay apparatus for which the delay time is the smallest from the plurality of relay apparatuses based on the measured delay time; 
notifying the second terminal of a relay address of the first terminal in the first relay apparatus;  

performing communication with the second terminal via the first relay apparatus and the second relay apparatus using the relay address of the first terminal as a transmission source address and using the relay address of the second terminal as a transmission destination address.

Replace claim 6 with the following claim:
6. A non-transitory computer-readable recording medium storing a program that causes a computer to function as the terminal as claimed in claim 2.
Allowable Subject Matter
Claims 2, 3, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 5, Judge and other prior art do not teach notifying the second terminal of a relay address of the first terminal in the first relay apparatus; receiving, from the second terminal, a relay address of the second terminal in a second relay apparatus that is selected in the second terminal by measuring a delay time between the second terminal and each relay apparatus of the plurality of relay apparatuses; and performing communication with the second terminal via the first relay apparatus and the second relay apparatus using the relay address of the first terminal as a transmission source address and using the relay address of the second terminal as a transmission destination address.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/Chandrahas B Patel/Primary Examiner, Art Unit 2464